 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8    TRUE ORGANIC PRODUCTS, INC.,                      No.: 1:18-cv-01278-AWI-EPG

 9                          Plaintiff,                  ORDER CONTINUING SCHEDULING
                                                        CONFERENCE
10    v.
                                                        (ECF No. 24)
11
      CALIFORNIA ORGANIC FERTILIZERS,
12    INC.,

13                          Defendant.

14

15         The Court, having considered the Parties’ Stipulation (ECF No. 24), and finding good

16    cause,

17         IT IS ORDERED that the scheduling conference currently scheduled for March 18,

18    2019, is rescheduled for April 4, 2019, at 10:00 a.m., in Courtroom 10 (EPG) before

19    Magistrate Judge Erica P. Grosjean. The Court grants telephonic appearances, with each party

20    wishing to so appear directed to use the following dial-in number and passcode: 1-888-251-

21    2909; passcode 1024453.

22         The parties are also reminded to file a joint scheduling report one full week prior to the

23    conference and email a copy of same, in Word format, to epgorders@caed.uscourts.gov, for the

24     Judge's review.
     IT IS SO ORDERED.
25

26     Dated:    March 6, 2019                                /s/
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
